DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office action in response to Applicant’s submission filed on July 20, 2020.   
Currently, claims 1- 20 are pending, and claims 1, 11 and 18 are independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2020 appears to be partially in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being partially considered by the Examiner.

Continuation
This application is a continuation application of U.S. application no. 14/522,701 filed on 10/24/2014 (“Parent Application”), and a U.S. provisional application no. 61/895,310 filed on 10/24/2013.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1–12 of U.S. Pat. 10,762458 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Pat. 10,762458 comprises and teaches all of the limitations recited in the instant application, App. 16/933503.  For example, a comparison of claim 1 of the instant application to corresponding limitations of claim 1 of U.S. Pat. 10,762458 is provided below:




U.S. Pat. 10,762458                               
A system for controlling a constellation of imaging satellites, the system comprising:
 
memory configured to store satellite properties information corresponding to characteristics of one or more imaging satellites in the constellation of imaging satellites;

one or more computing devices in communication with the memory, the one or more computing devices configured to execute instructions that cause the one or more computing devices to perform operations, the operations comprising:




identifying one or more imaging satellites in the constellation of imaging satellites which will be positioned over a region suitable to perform a requested image collection event;

receiving event requests comprising one or more imaging events and one or more downlink events



producing a near-optimal schedule of events comprising one or more scheduled event that do not violate constraints of the constellation of imaging satellites of imaging satellites  by accessing a directed acyclic graph, wherein the directed acyclic graph comprises one or more first nodes representative of the one or more imaging events and one or more second nodes representative of the one or more downlink events;






























converting the near-optimal schedule of events into one or more control instructions; and




communicating with the one or more imaging satellites to initiate a performance of the one or more scheduled events based at least in part on the control instructions.


memory configured to store satellite properties information corresponding to characteristics of one or more imaging satellites in the constellation of imaging satellites;

one or more computing devices in communication with the memory, the one or more computing devices configured to execute instructions that cause the one or more computing devices to perform operations, the operations comprising:

producing or receiving requests for an image collection event;

identifying one or more imaging satellites in the constellation of imaging satellites which will be positioned over a region suitable to perform a requested image collection event;

receiving event requests comprising one or more imaging events and one or more downlink events, and the satellite properties information and user input relating to changes to one or more of the event requests;

producing a near-optimal schedule of events that does not violate constraints of the constellation of imaging satellites, the near-optimal schedule taking into account at least in part the received user input and comprising one or more scheduled events, wherein the scheduled events include the one or more imaging events and the one or more downlink events, wherein producing the near-optimal schedule of events comprises:

accessing a directed acyclic graph, wherein the directed acyclic graph comprises one or more first nodes representative of the one or more 

traversing a path through the directed acyclic graph such that a set of dominated edges are not traversed or removed from the directed acyclic graph, the near-optimal schedule of events comprising a highest weighted path through the directed acyclic graph, and 

applying a respective weight to each of the one or more imaging events and the one or more downlink events, wherein each respective weight is indicative of a priority of the imaging event or downlink event for inclusion in the near-optimal schedule of events, a Page 2 of 11higher weight indicating that the associated imaging event or downlink event is to be given a higher priority for inclusion in the near-optimal schedule of events than an imaging event or downlink event with a lower priority, wherein weights for the one or more downlink events are higher than weights for the one or more imaging events, wherein the weights for the one or more downlink events are determined based, at least in part, on a time to downlink all images;

converting the near-optimal schedule of events into one or more control instructions for transmission to the one or more imaging satellites in the constellation of imaging satellites; and

communicating with the one or more imaging satellites to initiate a performance of the one or more scheduled events based at least in part on the one or more control instructions, wherein the performance of the one or more scheduled events comprises a performance of the one or more downlink events which increase available data storage for the one or more imaging satellites.






Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3-6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 3, the claim recites “the satellite scheduling system” renders the claim insufficient antecedent basis for the limitations.
Dependent claims 4 and 5 are also rejected for the same reasons as each depends on claim 3.
Regarding claims 6 and 18, the phrase “such that” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
Dependent claims 19-20 are also rejected for the same reasons as each depends on claim 18.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 and 18-20 are directed to systems comprising memory and one or more computing devices, which falls within the statutory category of a machine; and Claims 11-17 are directed to a method for controlling a constellation of imaging satellites, which falls within the statutory category of a process. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
Taking the method claims as representative, claim 11 recites the limitations of “receiving a request for an image collection event, receiving data indicative of a plurality of event requests comprising different events, receiving data indicative of user input relating to changes to one or more of the event requests, producing a near-optimal schedule of events that does not violate constraints of the constellation of imaging satellites, converting the near-optimal schedule of event to one or more control instructions, and communicating the one or more control instructions to one or more of the one or more imaging satellites in the constellation of imaging satellites”. The limitations, as drafted, are processes that, under the broadest reasonable of generic computer components. That is, other than reciting “by one or more computing devices”,  See Under the 2019 Revised Guidance, 84 Fed. Reg. 52.
As for dependent claims 12-17, the claims recite limitations and characteristic of the directed acyclic graphic that further define the same abstract idea noted in claim 11. Therefore, they are considered patent ineligible for the same reasons given above.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional element of “one or more computing devices” for performing the steps. However, the one or more computing devices are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions, such as receiving and communicating data from and to the one or more imaging satellites. Communicating over a network for device interaction is a building block of the modern economy rather than an improvement to computers or other technology. See ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 773 (Fed. Cir. 2019); and Spec ¶ 2: communicating the desirable solution to the appropriate people or system, and executing the schedule as communicated. Thus, the additional elements do not integrate the recited judicial exception into a practical application because noting in the claim reflects an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).

The claims recite the additional element of “one or more computing devices” for performing the steps. The one or more computing devices are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions. At best, the one or more computing device may perform the steps of receiving information, and transmitting information over a network to the one or more , such as receiving and transmitting information over a network to the one or more imaging satellites. However, the functions of receiving and transmitting information over a network have been recognized by the courts as merely well-understood, routine and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claim 11-17 cover subject matter that is judicially-excepted from patent eligibility under § 101. The system claims – 1-10 and 18-20 parallel claims 11-17 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chechik et al., (US 2004/0158832, hereinafter: Chechik), and in view of Azvine et al., (US 2016/0232032, hereinafter: Azvine).  

Regarding Claim 1, Chechik discloses a system for controlling a constellation of imaging satellites (see ¶ 7 and ¶ 22), the system comprising: 
memory configured to store satellite properties information corresponding to characteristics of one or more imaging satellites in the constellation of imaging satellites (see Fig. 1; ¶ 27 and ¶ 30);
one or more computing devices in communication with the memory, the one or more computing devices configured to execute instructions that cause the one or more computing devices to perform operations (see ¶ 25 and ¶ 30-31), the operations comprising: 
identifying one or more imaging satellites in the constellation of imaging satellites which will be positioned over a region suitable to perform a requested image collection event (see ¶ 35 ¶ 42-43, ¶ 48 and claims 7 and 14); 
receiving event requests comprising one or more imaging events and one or more downlink events (i.e., communication of imagery from the satellite to a ground link) (see ¶ 22-24: receiving scheduling image acquisition request, and receiving mission products such as images from the satellite; ¶ 27-28 and claim 8); 

converting the near-optimal schedule of events into one or more control instructions (see Fig. 5, # 70; ¶ 5, ¶ 25-27, ¶ 34, ¶ 42 and claim 24); and 
communicating with the one or more imaging satellites to initiate a performance of the one or more scheduled events based at least in part on the control instructions (see ¶ 24-27 and ¶ 34-35).

Chechik discloses a method for scheduling events for one or more satellites travel along predetermined paths at a particular region of Earth, the events including one or more image acquisition requests and one more commands for sending mission products such as images from the satellites to the ground station (see ¶ 1, 24-25); generating at least a near-optimal scheduling solution (see ¶ 5); dividing the image acquisition device (satellite) path so that there is at least a first portion and a second portion at any given moment, wherein each of the first portion and the second portion includes at least one state and the first portion includes a null state in which no image is taken (see ¶ 7 and ¶ 43); Chechik also discloses a diagram shows the satellite pass plans over the coverage area, and the satellite travels from one end to and other end (see Fig. 11A, and ¶ 60). Thus, Chechik at least suggest a diagram represents the sequence (direction) of the satellite passes including the segments (edge) and states (node) for the scheduled timeframe between two points.

Chechik does not explicitly disclose a directed acyclic graph used in the near-optimal scheduling; however, Azvine in an analogous art for optimizing schedule events discloses:
accessing a directed acyclic graph (see Abstract; ¶ 8, ¶ 15 and ¶ 88); wherein the directed acyclic graph comprises one or more first nodes representative of the one or more imaging events and one or more second nodes representative of the one or more downlink events (see ¶ 8: the DAG data structure of equivalence classes of events in event sequences identified a plurality of time-ordered events).


Regarding Claim 2, Chechik discloses the system of claim 1, wherein the operations further comprise: 
receiving user input relating to changes to one or more of the event requests (see ¶ 7 and ¶ 32-34, ¶ 48); and 
producing the near-optimal schedule of events based on the received user input (see ¶ 5, ¶ 7,  ¶ 27-29, ¶ 34, ¶ 37 and ¶ 61).  

Regarding Claim 3, Chechik discloses the system of claim 2, wherein the satellite scheduling system is configured to disable edges in the directed acyclic graph based at least in part on the user input (see ¶ 32: user can view the planned missions and change some parameters or select the best plan option; ¶ 28: cancelling the scheduled image request, and keeping the process in order).  

Regarding Claim 4, Chechik discloses the system of claim 3, wherein edges terminating at a node associated with the user input are disabled to force out an event from the schedule of events (see ¶ 28: cancelling the scheduled image request, and keeping the process in order; and ¶ 34: provide restriction to the schedule).  

Regarding Claim 5, Chechik discloses the system of claim 3, wherein edges crossing a node associated with the user input are disabled to force in an event from the schedule of events (see ¶ 42, ¶ 60 and claim 3: determining a scanning period for each state and checking whether 
Regarding Claim 11, Chechik discloses a method of controlling a constellation of imaging satellites (see ¶ 7 and ¶ 22), the method comprising: 
receiving, by one or more computing devices (Fig. 1), a request for an image collection event (see ¶ 22-24 and claims 8 and 21); 
receiving, by the one or more computing devices, data indicative of a plurality of event requests comprising one or more imaging events, one or more downlink event, and data indicative of satellite properties associated with one or more imaging satellites (see ¶ 7, ¶ 22-24: receiving collecting image request and commands for sending/receiving (downlink) results from satellites to the ground station; ¶ 27-28 and claim 8); 
receiving, by the one or more computing devices, data indicative of user input relating to changes to one or more of the event requests (see ¶ 7 and ¶ 32-34); 
producing, by the one or more computing devices, a near-optimal schedule of events that does not violate constraints of the constellation of imaging satellites (see ¶ 5, ¶ 27-29, ¶ 34, ¶ 37 and ¶ 61), the near-optimal schedule  of events comprising one or more scheduled events, wherein the scheduled events include the one or more imaging events and one or more downlink events (see ¶ 24-27: schedule information include commands for image acquisition and commands for sending (downlink) data from a satellite to the ground station), wherein producing the near-optimal schedule of events comprises accessing a directed acyclic graph;
converting, by the one or more computing devices, the near-optimal schedule of events to one or more control instructions (see Fig. 5, # 70; ¶ 25-27, ¶ 34, ¶ 42 and claim 24); and
communicating, by the one or more computing devices, the one or more control instructions to one or more of the one or more image satellites in the constellation of imaging satellites (see ¶ 24-27 and ¶ 34-35).

Chechik discloses a method for scheduling events for one or more satellites travel along predetermined paths at a particular region of Earth, the events including one or more image acquisition requests and one more commands for sending mission products such as images from the satellites to the ground station (see ¶ 1, 24-25); generating at least a near-optimal scheduling solution (see ¶ 5); dividing the image acquisition device (satellite) path so that there is at least a 

Chechik does not explicitly disclose a directed acyclic graph used in the near-optimal scheduling; however, Azvine in an analogous art for optimizing schedule events discloses:
accessing a directed acyclic graph (see Abstract; ¶ 8, ¶ 15 and ¶ 88);
traversing a path through the directed acyclic graph such that a set of dominated edges are not traversed or removed from the directed acyclic graph, the near-optimal schedule of events comprising a highest weighted path through the directed acyclic graph (see ¶ 49, ¶ 68, ¶ 72-73 and ¶ 80-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chechik to include the teaching of Azvine in order to gain the commonly understood benefit of such adaption. Such as providing the benefit of enhancing computational efficiency by using a directed acyclic graph, and in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 12, Chechik discloses the method further comprises:
identifying, by the one or more computing devices, the one or more imaging satellites from the constellation of imaging satellites as being positioned over a region suitable to perform a requested image collection event (see Fig. 1; ¶ 35 ¶ 42-43, ¶ 48 and claims 7 and 14); 

Regarding Claim 13, Chechik discloses the method of claim 11, wherein the directed acyclic graph comprises one or more first nodes representative of the one or more imaging events and one or more second nodes representative of the one or more downlink events (see ¶ 

Regarding Claim 14, Chechik discloses the system, wherein producing, by the one or more computing device, the near-optimal schedule of events comprising disabling, by the one or more computing devices, edges in the directed acyclic graph based at least in part on the user input (see ¶ 32: user can view the planned missions and change some parameters or select the best plan option; ¶ 28: cancelling the scheduled image request, and keeping the process in order).

Regarding Claim 15, Chechik discloses the method, wherein edges terminating at a node associated with the user input are disabled to force out an event from the schedule of events (see ¶ 28: cancelling the scheduled image request, and keeping the process in order; and ¶ 34: provide restriction to the schedule).

Regarding Claim 16, Chechik discloses the method, wherein edges crossing a node associated with the user input are disabled to force in an event from the schedule of events (see ¶ 42, ¶ 60 and claim 3: determining a scanning period for each state and checking whether the sequence include overlapping positions; and ¶ 28: cancelling the scheduled image request, and keeping the process in order; and ¶ 34: provide restriction to the schedule). 

Regarding Claim 18, Chechik discloses a system for controlling a constellation of imaging satellites (see ¶ 7 and ¶ 22), the system comprising: 
memory configured to store satellite properties information corresponding to characteristics of one or more imaging satellites in the constellation of imaging satellites (see Fig. 1; ¶ 27 and ¶ 30);
one or more computing devices in communication with the memory, the one or more computing devices configured to execute instructions that cause the one or more computing devices to perform operations (see ¶ 25 and ¶ 30-31), the operations comprising: 
identifying one or more imaging satellites in the constellation of imaging satellites which will be positioned over a region suitable to perform a requested image collection event (see ¶ 35 ¶ 42-43, ¶ 48 and claims 7 and 14); 

receiving user input relating to changes to one or more of the event requests (see ¶ 7 and ¶ 32-34, ¶ 48);
producing a near-optimal schedule of events that does not violate constraints of the constellation of imaging satellites of imaging satellites (see ¶ 5, ¶ 27-29, ¶ 34, ¶ 37 and ¶ 61) by traversing a path through a directed acyclic graph such that a set of dominated edges are not traversed or removed from the directed acyclic graph;
converting the near-optimal schedule of events into one or more control instructions (see Fig. 5, # 70; ¶ 5, ¶ 25-27, ¶ 34, ¶ 42 and claim 24); and 
communicating with the one or more imaging satellites to initiate a performance of the one or more scheduled events based at least in part on the control instructions (see ¶ 24-27 and ¶ 34-35).

Chechik discloses a method for scheduling events for one or more satellites travel along predetermined paths at a particular region of Earth, the events including one or more image acquisition requests and one more commands for sending mission products such as images from the satellites to the ground station (see ¶ 1, 24-25); generating at least a near-optimal scheduling solution (see ¶ 5); dividing the image acquisition device (satellite) path so that there is at least a first portion and a second portion at any given moment, wherein each of the first portion and the second portion includes at least one state and the first portion includes a null state in which no image is taken (see ¶ 7 and ¶ 43); Chechik also discloses a diagram shows the satellite pass plans over the coverage area, and the satellite travels from one end to and other end (see Fig. 11A, and ¶ 60). Thus, Chechik at least suggest a diagram represents the sequence (direction) of the satellite passes including the segments (edge) and states (node) for the scheduled timeframe between two points.

Chechik does not explicitly disclose a directed acyclic graph used in the near-optimal scheduling; however, Azvine in an analogous art for optimizing schedule events discloses:


Regarding Claim 19, Chechik discloses the system, wherein the satellite scheduling system is configured to take into account at least in part the received user input by disabling edges in the directed acyclic graph based at least in part on the user input (see ¶ 32: user can view the planned missions and change some parameters or select the best plan option; ¶ 28: cancelling the scheduled image request, and keeping the process in order).

Regarding Claim 20, Chechik discloses the system of claim 18, wherein the performance of the one or more scheduled events comprises performance of the one or more downlink events (see ¶ 22-24: scheduled information include commands for image acquisition and commands for sending (downlink) results from satellites to the ground station; ¶ 27-28 and claim 8).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chechik and in view of Azvine as applied to claims 1-5, 11-16 and 18-20, and further in view of Pan et al., (US 8881079 B1, hereinafter: Pan).

Regarding Claim 6, Chechik does not explicitly disclose the following limitations; however, Azvine discloses the system of claim 1, wherein the operations further comprise: 
traversing a path through the directed acyclic graph such that a set of dominated edges are not traversed or removed from the directed acyclic graph (see ¶ 48-49, ¶ 68, ¶ 72-73, ¶ 80-83, ¶ 139). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chechik to include the teaching of Azvine in order to gain the commonly understood benefit of such adaption. Such as providing the benefit of enhancing computational efficiency by using a directed acyclic graph, and in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chechik discloses assigning priorities (weights) to the requests (events) based on their parameters and available slot in the order of their priority without considering how an allocation affects other allocations (see ¶ 9, ¶ 35, and claim 6); Azvine also discloses events used in defining a particular path through the DAG can be weighted higher than the other paths (see ¶ 73).
Chechik and Azvine do not explicitly disclose following limitations; however, Pan in an analogous art for operation scheduling discloses
 wherein the near-optimal schedule of events comprising a highest weighted path through the directed acyclic graph (see col. 1, line 47 to col. 2, line 11, col. 11, lines 15-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chechik and in view of Azvine that prioritizes the nodes/edges of the directed acyclic graph to include a weight set for the path of the directed acyclic graph as taught by Pan in order to gain the commonly understood benefit of such adaption. Such as providing the benefit of an additional viewpoint of relationships between the events, enabling 

Regarding Claim 7, Chechik discloses assigning priorities (weights) to the requests (events) based on their parameters and available slot in the order of their priority without considering how an allocation affects other allocations (see ¶ 9, ¶ 35, and claim 6).
Chechik and Azvine do not explicitly disclose following limitations; however, Pan in an analogous art for operation scheduling discloses the system of claim 6, wherein edges of the directed acyclic graph that are determined to not be part of the highest weighted path through the directed acyclic graph are not traversed or are removed from the directed acyclic graph (see col. 1, line 47 to col. 2, line 11, col. 11, lines 15-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chechik and in view of Azvine that prioritizes the nodes/edges of the directed acyclic graph to include a weight set for the path of the directed acyclic graph as taught by Pan in order to gain the commonly understood benefit of such adaption. Such as providing the benefit of an additional viewpoint of relationships between the events, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding Claim 8, Chechik discloses a system stores all satellite modes, orbit, sensor, properties, and energy level in a database (see ¶ 30); and assigning priorities (weights) to the requests (events) based on their parameters and available slot in the order of their priority without considering how an allocation affects other allocations. Thus, Chechik suggests wherein each respective weight is indicative of a priority of the imaging event or downlink event for inclusion in the near-optimal schedule of events, a higher weight indicating that the associated imaging event or downlink event is to be given a higher priority for inclusion in the near-optimal schedule of events than an imaging event or downlink event with a lower priority (see ¶ 9, ¶ 35, ¶ 59).


Chechik and Azvine do not explicitly disclose following limitations; however, Pan in an analogous art for operation scheduling discloses the system of claim 6, wherein the operations further comprise: 
applying a respective weight to each of the one or more imaging events and the one or more downlink events (see Fig. 8, # 804; col. 10, ll. 43-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chechik and in view of Azvine that prioritizes the nodes/edges of the directed acyclic graph to include a weight set for the path of the directed acyclic graph as taught by Pan in order to gain the commonly understood benefit of such adaption. Such as providing the benefit of an additional viewpoint of relationships between the events, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Chechik discloses the system of claim 7, wherein weights (priority, importance) for the one or more downlink events are higher than weights for the one or more imaging events (see ¶ 24, ¶ 35, ¶ 59, claim 6).  

Regarding Claim 10, Chechik discloses the system of claim 8, wherein the weights for the one or more downlink events are determined based, at least in part, on a time to downlink all images (see ¶ 24, ¶ 35, ¶ 59).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chechik and in view of Azvine as applied to claims 1-5, 11-16 and 18-20 above, and further in view of Angelis et al., (hereinafter: Angelis), “DAG Scheduling for Grid Computing Systems”, University of Udine – Italy, Department of Mathematics and Computer Science, 2006.

Regarding Claim 17, Chechik and Azvine do not explicitly disclose the following limitations; however, Angelis discloses the method of claim 14, wherein edges of the directed acyclic graph are determined to not be part of the longest path through the directed acyclic graph are not traversed or are removed from the directed acyclic graph (see pg. vii; pg. 17, second 2.4; pg. 49 to 50; and pg. 77). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chechik and in view of Azvine to include the teaching of Angelis in order to gain the commonly understood benefit of such adaption. Such as minimized the overall completion time by remapping the tasks with the length of the critical path is reduced. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gao et al., (US 9277532 B2) discloses a method for allocating downlink transmissions to a plurality of user equipment from a base station.
Olivier et al., (US 2013/0124079) discloses a system for controlling schedule of the satellites to make observations of a target object. 
Cheng et al., (US 8913528 B2) discloses a method for determining a schedule weight of the uplink transmission and downlink transmission performed by the UE on the time and frequency resource unit.
Prieto, Jr. et al., (US 6738346) discloses a downlink scheduler for scheduling the downlink transmission of data cells in a spot beam processing satellite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/PAN G CHOY/Primary Examiner, Art Unit 3624